Citation Nr: 9907080	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-37 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for irritable bowel 
syndrome, currently rated as 30 percent disabling.  

3.  Entitlement to an effective date earlier than December 8, 
1986 for a 30 percent rating for irritable bowel syndrome.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In July 1998, a hearing was held before, H. N. Schwartz, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West Supp. 1998).  

The issue of entitlement to service connection for a left 
knee disorder as secondary to the right knee disorder was 
withdrawn by the veteran at the July 1998 hearing.  Hearing 
Transcript (H.T.) at 10.  

In September 1998, the veteran submitted additional evidence 
concerning his knee disability.  A waiver of RO consideration 
was not submitted.  Therefore, the knee issue must be 
returned to the RO for initial consideration of the new 
evidence.  38 C.F.R. § 20.1304.  The knee issue will be the 
subject of a REMAND at the end of this decision and will not 
otherwise be discussed.  

At the July 1998  hearing, the veteran assailed the June 1990 
decision of the Board, asserting "that any regulation that 
tries to restrict the authority of the Chairman to order a 
reconsideration is constitutionally illegal because 38 U.S.C. 
7103 does not place any restriction at all on the Chairman."  
In fact the Chairman did order reconsideration of the 
previous December 1988 decision.  The claims were 
reconsidered in the June 1990 decision.  Regarding the 
authority of the Chairman, such issue has been visited by the 
United States Court of Veterans Appeals (Court) and is stare 
decisis.  

With a December 1996 rating decision, the RO granted service 
connection for rectal incontinence, rated as 30 percent 
disabling, effective April 18, 1996.  Close reading of the 
veteran's letter of February 1997, bottom of page 3 and top 
of page 4, discloses the veteran's disagreement with the 
rating and the effective date.  He reemphasized these 
concerns at the July 1998 hearing.  H.T., at 7,8.  The 
veteran has yet to be given a statement of the case on these 
issues.  This development, followed by the veteran's appeal, 
must be accomplished before the Board has jurisdiction.  
Consequently, these issues are not properly before the Board 
at this time and are referred to the RO for a statement of 
the case.  

Regardless, the issues of entitlement to a higher rating and 
earlier effective date for rectal incontinence are not before 
the Board.  Jurisdiction does indeed matter and it is not 
"harmless" when the VA during the claims adjudication process 
fails to consider threshold jurisdictional issues.  Absent a 
decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of an issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An application 
that is not in accord with the statute shall not be 
entertained.  38 U.S.C.A. § 7108 (West 1991).  Furthermore, 
this Board Member cannot have jurisdiction of these issues.  
38 C.F.R. § 19.13 (1998).  The Court has noted that:  
Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  Subsection (a) of that 
section establishes the basic framework for the appellate 
process, as follows:  Appellate review will be initiated by a 
notice of disagreement [(NOD)] and completed by a substantive 
appeal after a statement of the case is furnished as 
prescribed in this section.  Bernard v. Brown, 4 Vet. App. 
384 (1994).  The steps required for jurisdiction of these 
issues have not been satisfied.  More recently, when another 
part of VA argued that an issue over which the Board did not 
have jurisdiction should be remanded, the Court again 
established that jurisdiction counts.  Specifically the Court 
could not remand a matter over which it has no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  See also Ledford v. 
West, 136 F.3d 776 (1998); Black v. West, 11 Vet. App. 15 
(1998); Shockley v. West, 11 Vet. App. 208 (1998).  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the severity of his service-
connected gastrointestinal disorder has increased and 
warrants a higher rating.  He further contends that there was 
clear and unmistakable error in the original rating decision 
in that it did not grant a separate rating for his 
gastrointestinal symptoms.  He asserts that the 30 percent 
rating for his irritable bowel syndrome should be effective 
as of the original grant of service connection for a 
psychoneurosis, in 1946.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
evidence of well grounded claims for an earlier effective 
date for the 30 percent rating for irritable bowel syndrome 
or for an increased rating for irritable bowel syndrome; and, 
additionally, the preponderance of the evidence is against an 
increased rating for irritable bowel syndrome.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The irritable bowel syndrome symptoms do not exceed those 
associated with a severe irritable colon syndrome.  There are 
no ulcers, other structural abnormalities or interference 
with nutrition or malnutrition.  

3.  The veteran first claimed service connection for a 
gastrointestinal disability at a December 8, 1986 Board 
hearing.  

4.  An irritable bowel syndrome was not diagnosed prior to 
December 8, 1986.  

5.  A gastrointestinal disorder, separate and apart from the 
service-connected psychiatric disability was not diagnosed 
prior to December 8, 1986.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
irritable bowel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 
4.20, 4.114 and Code 7319 (1998).  

2.  The criteria for an earlier effective date for the 30 
percent for irritable bowel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110(b)(2) (West 1991); 38 C.F.R. 
Part 4, including §§ 3.105, 3.400, 4.7, 4.20, 4.114 and Code 
7319 (1998).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Officer Program

The issue of constitutional consideration has been raised.  
It has been claimed that the hearing officer program is in 
some way flawed and the veteran has therefore been deprived 
of due process.  The argument is without any merit.  

Initially, the Board must note that there is no reason to 
remand an argument, that has no legal basis, to the RO.  The 
representative has made all his arguments.  Clearly there is 
no rational Bernard problem.  The jurisdiction of the Board 
and the VA is different than the jurisdiction of the United 
States Court of Veterans Appeals.  The Board is bound by law, 
regulations and decisions of the General Counsel.  
38 U.S.C.A. § 7104(c) (West 1991).  The argument that the 
Board may in one breath be bound by a law or regulation and 
at the same time have the authority to rule a law or 
regulation unconstitutional is specious.  The Board of 
Veterans' Appeals does not have the jurisdiction or legal 
authority to ignore or rule unconstitutional a law, 
regulation or precedent decision of the General Counsel.  The 
mere fact that a Court has stated that the issue must be 
considered by the Department does not convey jurisdiction to 
grant where there is no such authority.  Compare Floyd v. 
Brown, 9 Vet. App. 88 (1996) and Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

There are other reasons for determining that the argument is 
without merit.  The United States Supreme Court was presented 
with a similar situation.  The Supreme Court noted that the 
Board of Veterans' Appeals expressly disclaimed authority to 
decide constitutional questions.  The Court then noted that 
"Sly" thus accepts and follows the principle that 
adjudication of the constitutionality of congressional 
enactments has generally been thought beyond the jurisdiction 
of administrative agencies.  The Board can fathom no basis to 
disturb the theory accepted by the United States Supreme 
Court.  The same theory is equally applicable to regulations 
since we are bound by the regulations.  Johnson, 
Administrator of Veterans'  Affairs, et al., v. Robinson, 
etc, 415 U.S. 361 (1974).

In regard to the hearing officer program, such has been 
addressed by the General Counsel and it was determined that 
the use of hearing officers in place of three member hearing 
panels in the conduct of hearings is consistent with 
applicable legal requirements.  VAOPGC March 1989.  The Board 
has no jurisdiction to grant the particular relief sought.  
The Board does not decline jurisdiction as there is no 
jurisdiction to decline.  Mintz v. Brown, 6 Vet. App. 277 
(1994).  


Increased Ratings

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claims.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

Irritable colon syndrome, irritable bowel syndrome, spastic 
colitis, mucous colitis, etc., will be noncompensable where 
mild with disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent rating requires 
a moderate syndrome with frequent episodes of bowel 
disturbance with abdominal distress.  The next higher rating, 
30 percent, requires a severe syndrome manifested by 
diarrhea, or alternating diarrhea and constipation, with  
more or less constant abdominal distress.  38 C.F.R. Part 4, 
Code 7319 (1998).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  He has repeatedly been diagnosed as having 
an irritable bowel syndrome.  He has not challenged this 
diagnosis.  In fact he has submitted evidence supporting that 
diagnosis.  Cf. letter from private physician, Victor F. 
Scott, M.D., dated in March 1991.  

Irritable bowel syndrome is rated under 38 C.F.R. Part 4, 
Code 7319 (1998).  The veteran has noted that Code 7319 is 
for Irritable colon syndrome (spastic colitis, mucous 
colitis, etc.) and does not specifically contain the 
diagnosis of irritable bowel syndrome.  Cf. veteran's letter 
of February 1997.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).  

Diagnostic Code 7319 provides the most closely analogous 
rating considering the functions affected, the anatomical 
localization and the symptomatology.  The veteran has not 
suggested that any other rating criteria would be more 
closely analogous to his disability.  The Board finds that 
Code 7319 is the most closely analogous code for rating the 
veteran's irritable bowel syndrome.  See also Cross v. 
Derwinski, 2 Vet. App. 150 (1992).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Schedule for Rating 
Disabilities, 1945 Edition, paragraph 14, (in effect when 
service connection was originally granted for the veteran's 
psychiatric disability) now codified at 38 C.F.R. § 4.14 
(1998).  

In addition, the rating code has consistently carried 
additional warnings about rating the same symptoms under 
psychiatric and organic disabilities.  Schedule for Rating 
Disabilities, 1945 Edition, in effect when service connection 
was originally granted for the service-connected psychiatric 
disorder, provided that the ratings under Code 7319 were 
"Not to be combined with other digestive or psychiatric 
ratings."  A note in the psychiatric evaluations provided 
that "Ratings are not to be combined with ratings for any 
organic condition reflected in the complaints."  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  
38 C.F.R. § 4.113 (1998).  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1998).  It should be noted 
that rectal disorders, such as the veteran's rectal 
incontinence rated under Diagnostic Code 7332, are not in 
this group.  The rectal disorder manifestations differ from 
those of the upper gastrointestinal tract to such an extent 
that they are not intertwined with the rating for irritable 
bowel syndrome and must be rated separately.  As discussed 
above, the rating of the veteran's rectal incontinence 
requires further action by the RO and veteran before it may 
be considered by the Board.  

When two diagnoses, one organic and the other psychological 
or psychoneurotic, are presented covering the organic and 
psychiatric aspects of a single disability entity, only one 
percentage evaluation will be assigned under the appropriate 
diagnostic code determined by the rating board to represent 
the major degree of disability.  38 C.F.R. § 4.132, 
Psychological Factors Affecting Physical Condition, 
Diagnostic Codes 9500-11, Note (2) (1996).  This warning was 
found under Psychoneurotic Disorders, Note (5) and 
Psychophysiologic Disorders, Note (3) when the rating 
schedule was codified in 1965.  This provision was 
recodified, effective November 7, 1996 at 38 C.F.R. 
§ 4.126(d): When a single disability has been diagnosed both 
as a physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition (see Sec. 4.14).  


I.  Entitlement to an Effective Date Earlier Than December 8, 
1986
 for a 30 Percent Rating for Irritable Bowel Syndrome

Ia.  Background

The veteran complained of a gastrointestinal disorder during 
the December 8, 1986 Board hearing.  The Board's March 1987 
Remand referred the issue of entitlement to service 
connection for a gastrointestinal disorder to the RO for 
appropriate action.  The RO subsequently granted service 
connection for an irritable bowel syndrome and assigned the 
maximum rating for that disability under the rating schedule, 
38 C.F.R. Part 4, Code 7319, 30 percent rating, effective 
December 8, 1986.  

The effective date of an award shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a).  
However, the effective date of an award of disability 
compensation shall be the day following the date of discharge 
or release if application is received within one year from 
such date of discharge or release.  38 U. S.C.A. § 
5110(b)(1).  

The veteran does not assert that he filed a claim for service 
connection for an irritable bowel syndrome before December 8, 
1986.  The Board's search of the record does not disclose a 
claim, or anything which could be considered an informal 
claim, before that date.  38 C.F.R. §§ 3.155, 3.157 (1998).  

Significantly, there is no diagnosis of irritable bowel 
syndrome prior to December 8, 1986.  

There is no diagnosis of any organic gastrointestinal 
disorder prior to December 8, 1986.  

The service medical records do not show any psychiatric or 
gastrointestinal complaints, findings or diagnoses.  There is 
no diagnosis of dementia praecox in the service medical 
records.  The report of the separation examination, in March 
1946, shows the veteran stated that he had had a diagnosis of 
dementia praecox.  The doctor reported that there was no 
evidence of distracted thinking, actions or emotions.  The 
abdominal wall, viscera and psychiatric diagnoses were 
normal.  

There were gastrointestinal complaints in the medical reports 
following service.  The records show that veteran was in a VA 
facility from October 1946 to March 1947.  On admission, he 
complained of abdominal pain, loss of appetite and weight 
loss.  Initially, X-rays were interpreted as showing 
prolapsed gastric mucosa; however, a consultant reviewed the 
films and was of the opinion that they were normal.  Also 
there were no clinical manifestations of prolapsed gastric 
mucosa.  It was concluded that the abdominal complaints were 
on a functional basis.  The veteran had psychiatric 
examination and treatment.  The diagnosis was psychoneurosis, 
anxiety state, chronic, severe.  There was no diagnosis of a 
separate gastrointestinal disability.  He was released from 
the VA hospital in March 1947.  

A private physician, Walter A. Adams, M.D., reported treating 
the veteran from July 1947 to September 1947 for stomach 
pain, nervous tension, and other symptoms.  The diagnosis was 
psychoneurosis, anxiety type, with paranoid features.  There 
was no gastrointestinal diagnosis.  

The September 1947 rating decision granted service connection 
for a psychoneurosis, conversion type; and the veteran was 
informed by letter that month.   

There were abdominal complaints noted on VA examinations in 
February 1948 and March 1949.  The doctors discussed these 
complaints with the psychiatric symptoms and made psychiatric 
diagnoses, without any separate gastrointestinal diagnosis.  
On the January 1950, VA examination, the neuropsychiatrist 
specifically diagnosed the gastrointestinal symptoms as part 
of the psychiatric disability: "Anxiety reaction, severe, 
chronic, manifested by gastrointestinal symptoms, various 
painful situations, lack of confidence and self esteem and 
some paranoid trends."  In February 1953, another VA 
neuropsychiatrist diagnosed "anxiety reaction, moderate, 
manifested by nervousness, abdominal pain, nausea, headaches, 
feelings of insecurity, variations in mood, racial and 
religious conflicts."  On August 1954, September 1956, and 
February 1960 VA examinations, hospitalization from October 
1975 to March 1976, and VA mental health clinic notes of 1976 
and 1977, doctors noted the gastrointestinal complaints and 
rendered psychiatric diagnoses.  There was no separate 
gastrointestinal diagnosis.  

In a December 1978 letter, Mira Hereda, M.D., expressed the 
opinion that a 1943 diagnosis of dementia precox was mistaken 
and that the correct diagnosis was anxiety neurosis.  There 
was no mention of a separate gastrointestinal disorder.  

The report of the April 1980 VA examination shows that 
complaints of stomach pain and poor appetite were considered 
and the diagnosis was anxiety neurosis with depressive 
features.  There was no separate gastrointestinal diagnosis.  

On VA hospitalization in August 1980, the veteran denied 
nausea, vomiting, or diarrhea. There was no separate 
gastrointestinal diagnosis.  

Complaints on the April 1985 VA examination included stomach 
ache.  The assessment was generalized anxiety disorder.  
There was no separate gastrointestinal diagnosis.  

VA clinical notes for September 1986 show the veteran 
complained of stomach pain.  The abdomen was nontender.  
Bowel sounds were present.  The stool was guaiac negative.  
There were no external hemorrhoids.  In October 1986, an 
upper gastrointestinal series of X-rays disclosed a slightly 
deformed duodenal bulb.  No active ulcer was seen.  A 
sigmoidoscopy later that month revealed no gross mucosal or 
other aberrations.  The anal mucosa was slightly friable and 
bled with irritation.  A barium enema study, later that day, 
was within normal limits.  The diagnosis was no colonic or 
anorectal disease found.  

On December 8, 1986, the veteran and his wife testified 
before members of this Board.  The transcript is of record.  

A June 1987 clinical record shows that veteran reported 
having gastrointestinal symptoms since 1946.  Testing was 
scheduled.  A September 1987 clinical record shows that the 
August 1987 barium enema study was within normal limits.  A 
chest X-rays disclosed a prominent aortic knot with some 
compression of the trachea.  Medication gave some relief for 
loose stools.  The veteran was told the abdominal pain was 
functional.  

Complaints on the October 1987 VA examination included 
stomach ache.  The diagnosis was generalized anxiety 
disorder.  There was no separate gastrointestinal diagnosis.  

The earliest assessment of irritable bowel syndrome appears 
in a February 1989 VA clinical record.  

At his March 1996 RO hearing, the veteran provided credible 
testimony as to having gastrointestinal symptoms since 1946.  

Ib.  Analysis

The veteran has repeatedly asserted that there was clear and 
unmistakable error in various aspects of his case.  A 
decision containing clear and unmistakable error can be 
corrected and benefits paid as though the correct decision 
had been made, resulting in an earlier effective date.  
38 C.F.R. §§ 3.105(a), 3.400(k) (1998).  However, it is not 
enough to simply allege error; rather, the claimant must 
identify the error sought and show how it would have made a 
difference.   

[M]erely to aver that there was CUE in a 
case is not sufficient to raise the 
issue.  Stated another way, while the 
magic incantation "clear and 
unmistakable" need not be recited in 
haec verba, to recite it does not 
suffice, in and of itself, to reasonably 
raise the issue.  It must always be 
remembered that CUE is a very specific 
and rare kind of "error."  It is the 
kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error.  
Thus even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.  

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)).

Here, there is no error of law or fact prior to December 8, 
1986.  

Looking to the facts, the veteran has assailed the 
psychiatric diagnosis made during service in 1944 and after 
service by VA.  In an attachment to his VA Form 9, Appeal to 
the Board of Veterans' Appeals, dated in September 1995, the 
veteran stated that it was the Board, in 1988, which made a 
distinction between the functional gastrointestinal (GI) 
condition and the nervous condition.  "Therefore, even my 
ability to claim service connection for GI problems was 
compromised by the erroneous VA medical representations of 
1946 and beyond.  It is curious that without exception, the 
psychiatric reports of 1946-1960 at least, include references 
to my gastro-intestinal problems."  

It appears from these writings and others that the veteran is 
claiming clear and unmistakable error in not diagnosing and 
rating a separate gastrointestinal disability.  Questions of 
diagnosis require the training and experience of a physician 
or other specialist with the necessary expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Frye v. United States, 293 
F.2d 1013, 1014 (1923).  The veteran's simple assertion that 
there should have been a separate diagnosis is not sufficient 
and he has not presented any evidence of a mistaken 
diagnosis, from a competent medical source.  Further, the 
massive weight of evidence demonstrates that the veteran's 
gastrointestinal complaints were considered by many 
physicians who repeatedly diagnosed those complaints as part 
of the psychiatric disability, not as a manifestation of any 
organic gastrointestinal disorder.  There is absolutely no 
evidence, from any competent source, that those doctors were 
wrong when they made their diagnoses.  Regardless, such 
misdiagnosis would not give rise to CUE or an earlier 
effective date.  The regulation is contained in Part Three of 
38 C.F.R..  This part governs adjudication of issues, not the 
entering of diagnoses.  The adjudicators were presented with 
certain facts.  Those facts were correctly addressed.  An 
apparent claim of a misdiagnosis does not give rise to a 
vvalid claim of CUE.  Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  It 
is not mere misinterpretation of facts.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Here there was no 
misinterpretation of facts by the RO.  

There was no diagnosis of a separate gastrointestinal 
disability prior to December 8, 1996.  

There was no diagnosis of irritable bowel syndrome prior to 
December 8, 1996.  

Additionally, there is no evidence of error of law.  The 
regulations in effect throughout the entire period prohibited 
rating the same manifestations under two separate criteria.  
It would have been an error in the application of the rating 
schedule to compensate the gastrointestinal complaints under 
both gastrointestinal and psychiatric rating criteria.  

While the veteran has alleged error in not previously 
assigning a separate rating for the gastrointestinal 
disability, he has not presented error of fact or law.  
Stated differently, there is absolutely no basis to establish 
an earlier effective date for a condition that was not 
diagnosed prior to December 8, 1986.  

II.  Current Rating

For reasons discussed below, the Board finds that this claim 
is not well grounded.  The Court has not precluded a finding 
of not well grounded in an increased rating case.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995); Jones v. Brown, 7 Vet. 
App. 134 (1994).


IIa.  Background

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  The current rating is based on the current 
extent of the disability, so this discussion will focus on 
the recent evidence, which is the most probative source of 
information as to the current extent of the disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Private hospital records dated in October and December 1990 
reveal that the veteran's gastrointestinal complaints were 
initially considered to be peptic esophagitis and irritable 
bowel syndrome.  Biopsy produced specimens which were 
helicobacter gastritis and the diagnosis was Helicobacter 
Gastritis.  


The veteran's private physician, Victor F. Scott, M.D., in 
March 1991, wrote:

[The veteran] has been evaluated by me 
over the past few months.  His long 
history of gastro-intestinal complaints 
over decades without evidence of much 
structural abnormality is indicative of a 
diagnosis of the Irritable Bowel 
Syndrome.  As you know this is a 
functional disorder of varying 
disability, but in this case because of 
his associated anxiety disorder, the 
condition is particularly severe.  The 
symptoms are not imagined but are related 
to abnormal motility of the gut 
stimulated psycho-physically.  When 
superimposed on this, another gastro-
intestinal condition such as his recent 
Helico-bacter (Campylobacter) stomach 
infection can be especially devastating.  
I sincerely hope this information will 
help to accurately assess the extent of 
this gentleman's disability.  

VA clinical records include a June 1991 notation of 
complaints including heartburn.  The impression was irritable 
bowel syndrome.  

On the February 1992 VA examination, the veteran complained 
of stomach pains, lack of bowel control, rectal bleeding and 
mucous, constipation, diarrhea, bloating, vomiting, 
difficulty swallowing, heart burn and other symptoms.  The 
examiner found the veteran's abdomen was soft, without 
tenderness or organomegaly.  Bowel sounds were normal.  There 
were no hemorrhoids and rectal sphincter tone was good.  The 
guaiac test for blood in the stools was negative.  It was 
noted that a series of upper gastrointestinal X-rays were 
normal except for gastroesophageal reflux.  The diagnosis was 
irritable bowel syndrome.  

In January 1993, the veteran requested a 30 percent rating 
for the irritable bowel syndrome.  

The report of the March 1993 VA examination shows the 
veteran's abdomen was soft with bowel sounds heard.  Rectal 
examination showed the veteran to be in control.  The stool 
was guaiac negative.  Diagnoses were irritable bowel 
syndrome, status post helicobacter infection, and rectal 
incontinence.  

A 30 percent rating for the irritable bowel syndrome was 
granted by a September 1994 rating decision.  The veteran has 
not expressed disagreement with that decision.  

During the March 1995 VA examination, the veteran complained 
of alternating diarrhea and constipation, and occasional 
sharp periumbilical pain associate with an urge to defecate.  
He said he would vomit if he did not defecate.  He also 
reported anal seepage of mucous.  The physician expressed the 
opinion that the veteran appeared well nourished and in no 
distress.  The abdomen was soft with normal bowel sounds.  A 
suprapubic prostatectomy scar was well healed.  The spleen or 
masses were not palpated.  The liver was not enlarged.  
Rectal examination disclosed scarring from previous 
hemorrhoidal surgery.  There were no rectal masses.  The 
stool was liquid brown and guaiac negative.  There was no 
evidence of stool or mucous on the briefs, but the perianal 
area had stool soiling.  The diagnoses were irritable bowel 
syndrome by history and fecal incontinence probably secondary 
to previous hemorrhoidal surgery.  

At his March 1996 RO hearing, the veteran provided credible 
testimony as to current stomach pain.  He also described his 
rectal symptoms.  

The report of the June 1996 VA examination contains 
complaints of rectal bleeding, soiling, rectal incompetence, 
tenesmus, cramping, and history of regurgitation causing 
dehydration and loss of consciousness.  The veteran reported 
lots of cramping.  He said he had dehydration in the past due 
to recurrent regurgitation, but not at this time.  The doctor 
noted that there was no evidence of malnutrition at that 
time; however, the veteran was under weight.  The examiner 
noted that the abdomen was soft with no liver or spleen felt.  
He had active peristalsis.  There was some rectal leakage.  
There was fecal matter around the rectal canal.  Diagnoses 
included irritable bowel syndrome.  

At his July 1998 hearing, the veteran provided credible 
testimony of bowel incontinence.  

IIb.  Analysis

The 30 percent rating claimed by the veteran was granted by a 
September 1994 rating decision.  The veteran did not disagree 
with the 30 percent rating; however, the matter was already 
in appellate status.  It came before the Board without any 
assertion as to entitlement to a higher rating under any 
other code.  The veteran's remarks in various correspondence 
and at his hearings were geared to the rectal disability and 
effective dates.  At his July 1998 Board hearing, the 
presentation and testimony dealt with the rectal disability 
and effective dates.  The veteran's representative 
acknowledged that the veteran "was in agreement with the 30 
percent evaluation."  H.T., at 6,7.  Consequently, the Board 
doubts that there is an actual disagreement on the amount of 
the current rating.  Nevertheless, the veteran did not 
specifically withdraw the claim so the Board will review the 
rating.  

Generally a claim for an increased rating is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, an assertion that a service-connected disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Court has noted 
that an increased rating claim is well grounded as long as 
the rating schedule provides for a higher rating.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Where there is no actual 
or potential entitlement to increased benefits, the claim is 
not well grounded.  See Mintz v. Brown, 6 Vet. App. 277, 283 
(1994).  Here, the veteran is currently receiving the maximum 
rating under the appropriate Diagnostic Code for his 
irritable bowel syndrome.  38 C.F.R. Part 4, Code 7319 
(1998).  Although Shipwash involved a claim following an 
initial grant of service connection, the logic of the Court 
is adopted for all rating issues.  Stated differently, if one 
is at the maximum rating, the maximum rating has been 
assigned regardless of whether it is an initial rating or an 
increased rating issue.  The theory is the same because of 
the absence of benefit to be granted.  Mintz.

Moreover, the rating schedule contains special provisions 
which must be applied in certain circumstances.  The 
veteran's service-connected anxiety disorder is currently 
rated as 50 percent disabling.  The veteran's private 
physician, Victor F. Scott, M.D., in March 1991, clearly 
identified the irritable bowel syndrome as a functional 
disorder associated with the service-connected anxiety.  
Nevertheless, the RO assigned separate ratings for the 
service-connected anxiety disorder and irritable bowel 
syndrome in a August 1992 rating decision.  That rating 
decision does not reflect consideration of 38 C.F.R. §§ 4.14, 
4.126(d), or 4.132, Codes 9500-11, Note (2) or provide any 
explanation as to why the disabilities are rated separately.  
These regulations prohibit separate evaluations for the 
veteran's functional disorders under both the criteria for 
irritable bowel syndrome and a psychiatric disability.  Cf.  
Brady v Brown, 4 Vet. App. 203 (1993).  Dr. Scott specifies 
that there has been no evidence of structural abnormalities, 
a factor which differentiates this case from Allday v. Brown, 
7 Vet. App. 517 (1995), where a separate rating could be 
assigned for the residuals of removal of part of the stomach 
following an ulcer.  As 38 C.F.R. §§ 4.14, 4.126(d) and 4.132 
prohibit rating the veteran's functional manifestations as 
both irritable bowel syndrome and a psychiatric disability, 
the regulations would also prohibit the Board from assigning 
a higher rating.  

Because there is no actual disagreement as to the rating, 
there is no basis for a higher rating for the irritable bowel 
syndrome under the rating schedule, and there is no basis for 
additional compensation above the psychiatric rating, the 
claim is not well grounded.  However, since the veteran has 
not specifically withdrawn the claim, and the RO has assigned 
a rating for irritable bowel syndrome separate from the 
psychiatric disorder, the Board will review the evidence on 
the merits to see if the disability approximates or is 
analogous to any applicable criteria for a higher rating.  

In this instance, the veteran is currently receiving the 
maximum rating assignable for an irritable colon syndrome 
under Diagnostic Code 7319 - 30 percent.  The Board has 
considered the possibility of rating the disability 
manifestations under the other criteria for the digestive 
system.  38 C.F.R. § 4.114 (1998).  

The records show and Dr. Scott has specifically stated that 
there is no evidence of structural abnormality.  
Consequently, the rating criteria for ulcer (Codes 7304, 
7305, 7306), the residuals of stomach surgery (Code 7308), 
stenosis of the stomach (Code 7309), residuals of stomach 
injuries (Code 7310), liver disorders (Codes 7311, 7312, 
7313) and gall bladder disorders (Codes 7314, 7315, 7316, 
7317, 7318) are not analogous as to functions affected, 
anatomical localization or symptomatology.  These rating 
criteria do not provide a basis for a higher rating.  
38 C.F.R. § 4.20 (1998).  Cf.  Allday as to the different 
nature of ulcer disorders.  

Dr. Scott reported that the gastritis was due to a separate 
infection and that the infection made the symptoms of the 
irritable bowel syndrome worse.  There is no opinion or other 
evidence that the infection was chronic or that the irritable 
bowel syndrome made a chronic gastritis worse.  Cf. Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Dr. Scott stated that 
there was no evidence of structural abnormality.  There is no 
evidence of the hemorrhages or ulcers required for a higher 
rating under the criteria for gastritis (Code 7307).  
Therefore, the criteria for gastritis do not provide a basis 
for a higher rating.  

The criteria under 38 C.F.R. Part 4, Codes 7321, 7324, 7325, 
7326 (1998) do not provide for a rating in excess of the 
current 30 percent.  

The veteran does not have bacillary dysentery or ulcerative 
colitis or other disease or injury, therefore, rating by 
analogy to any thing else would be legally incorrect.  
38 C.F.R. § 4.20 (1998).  

The Board's review of the criteria under 38 C.F.R. § 4.114 
(1998), does not disclose any rating code under which the 
service-connected irritable bowel symptoms would approximate 
or be analogous to criteria for a higher rating.  
38 C.F.R. §§ 4.7, 4.20 (1998).  Therefore, the claim lacks 
legal merit.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  The veteran has not identified or 
implied that there is any reason for considering an 
extraschedular evaluation.  In addition, it was certainly 
implied that he agreed with the 30 percent rating.


ORDER

An increased rating for irritable bowel syndrome is denied.  
An earlier effective date for the 30 percent for irritable 
bowel syndrome is denied.  


REMAND

During the Board's July 1998 hearing, it was agreed that the 
record would be held open for an additional period for 
submission of additional medical evidence by the veteran.  
The veteran's representative submitted additional VA medical 
records in September 1998 and asked that they be considered.  
This information was apparently not in the claims folder or 
consider by the RO.  It was apparently transmitted separately 
and date stamped received by the Board.  The veteran has a 
right to have this evidence considered first by the RO.  
Unless the veteran waives that right, the new evidence must 
be returned to the RO for consideration.  38 C.F.R. § 20.1304 
(1997).  Since there is no such waiver of record, the case 
must be returned to the RO for review of the newly submitted 
evidence.  

The VA General Counsel has determined that a knee disability 
can be rated under Code 5257 for instability and can also be 
rated for limitation of motion, if the evidence shows that 
both types of impairment are present.  VAOPGCPREC 23-97 (July 
1, 1997).  The RO should consider this while the case is in 
Remand status.  

The issue of entitlement to an increased rating for a right 
knee disorder is REMANDED to the RO for the following 
development:  

The RO must review the claim, including 
all evidence associated with the claims 
file after the statement of the case was 
issued.  

Following completion of these actions, the RO should review 
the knee claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals  

